Citation Nr: 1127441	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-31 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than March 23, 2006 for the award of service connection for palmar hyperkeratosis of the left hand, to include on the basis of clear and unmistakable error (CUE) in May 1968 and September 2004 rating decisions.  

2.  Entitlement to an initial compensable rating for residuals of palmar hyperkeratosis, right hand.  


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty from April 1956 to February 1960.  

This appeal to the Board of Veterans' Appeals (Board) arises from a February 2009 rating decision in which the RO granted service connection for palmar hyperkeratosis of the left hand.  The RO included the service-connected palmar hyperkeratosis of the left hand, in the evaluation for palmoplantar keratoderma, previously evaluated as multiple plantar hyperkeratosis of the right foot, multiple plantar hyperkeratosis of the left foot, and residuals of palmar hyperkeratosis of the right hand.  The service-connected palmoplantar keratoderma was evaluated as 60 percent disabling, effective March 23, 2006.  In December 2009, the Veteran filed a notice of disagreement (NOD) with the effective date of the award of service connection.  A statement of the case (SOC) was issued in June 2010, and the Veteran's attorney filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) on behalf of the Veteran in August 2010.

By way of background, in a December 2006 rating decision, the RO granted service connection and assigned initial 30 percent ratings, each, for multiple palmar and plantar hyperkeratosis, claimed as keratoderma of the right and left foot.  Each grant of service connection was effective March 23, 2006.  In a September 2007 rating decision, the RO granted service connection and assigned an initial noncompensable rating for residuals of palmar hyperkeratosis of the right hand, effective March 23, 2006.  In October 2007, the Veteran's representative filed an NOD with the initial rating assigned for residuals of palmar hyperkeratosis of the right hand.  

In his December 2009 NOD with the effective date assigned for the award of service connection for palmar hyperkeratosis of the left hand, the Veteran indicated that he was seeking an effective date of March 4, 1968 for the 60 percent rating for palmar hyperkeratosis of the left hand, palmoplantar keratoderma of the right foot, multiple plantar hyperkeratosis of the left foot, and residuals of hyperkeratosis of the right hand.  Despite the fact that, in the February 2009 rating decision, the RO included service-connected palmar hyperkeratosis of the left hand, in the evaluation of the Veteran's palmoplantar keratoderma, he did not file an NOD with the effective dates of the awards of service connection for multiple palmar and plantar hyperkeratosis, claimed as keratoderma of the right and left foot or for residuals of palmar hyperkeratosis, right hand, within one year of notice of the December 2006 and September 2007 rating decisions, respectively.  See 20.302(a) (2010) (a timely NOD must be filed within one year from the date that the RO mailed notice of the determination).

Accordingly, the Board has characterized the earlier effective date claim on appeal as reflected on the title page (consistent with the RO's adjudication of the claim).  

The Board also notes that, in a March 2007 rating decision, the RO, inter alia, granted an increased, 20 percent, rating for peripheral neuropathy of the left lower extremity, effective December 21, 2006.  In August 2007, the Veteran filed an NOD with the effective date for the award for the increased rating.  Specifically, he argued that the effective date should be March 23, 2006, the date of his last claim for VA disability.  In a January 2008 rating decision, the RO, inter alia, granted an initial 20 percent rating for peripheral neuropathy of the left lower extremity, effective March 23, 2006, representing a full grant of the benefit sought with respect to that claim. 

The Board further acknowledges that the claims file reflects that the Veteran was previously represented by the American Legion (as reflected in a December 2005 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In June 2010, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing  private attorney Rebecca C. Patrick as his representative.  The Board recognizes the change in representation.

The record reflects that, in February 2010, the Veteran requested a hearing regarding the earlier effective date claim on appeal before a Decision Review Office (DRO) at the RO.  In correspondence dated in April 2010, the RO advised the Veteran that his hearing was scheduled in May 2010.  A handwritten notation on that letter reflects that the Veteran withdrew his hearing request.  Subsequently, in the August 2010 substantive appeal, the Veteran's attorney requested a Board hearing, either via videoconference or at the RO, on behalf of the Veteran.  In correspondence dated in December 2010, the RO advised the Veteran that he was scheduled for a videoconference hearing before a Veterans Law Judge in January 2011.  In January 2011, the Veteran's attorney withdrew the hearing request.  As such, there are no outstanding hearing requests.  

The Board's decision addressing the earlier effective date claim on appeal is set forth below.  The claim of entitlement to an initial compensable rating for residuals of palmar hyperkeratosis, right hand-for which the Veteran has completed the first of two actions required to place this matter in appellate status-is addressed in the remand following the order; that matter is being remanded to the RO.  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in December 2008, the Veteran's representative at the time alleged that May 1968 and September 2004 rating decisions contained clear and unmistakable error in that service connection was not awarded for multiple palmar and plantar hyperkeratosis.  While the Board's decision herein addresses the matter of CUE in these rating decisions as regards palmar hyperkeratosis of the left hand, the RO has not adjudicated the matter of whether either the May 1968 or September 2004 rating decision was clearly and unmistakably erroneous in failing to award service connection for multiple plantar hyperkeratosis of the right foot, multiple plantar hyperkeratosis of the left foot, or residuals of palmar hyperkeratosis of the right hand.  As the RO has not adjudicated these issues, they are not properly before the Board; hence, they are referred to the RO for appropriate action.

In addition, in correspondence dated in May 2009, the Veteran requested assistance in obtaining compensable ratings for hyperkeratosis of each of his hands.  As noted above, in the February 2009 rating decision, the RO granted service connection for palmar hyperkeratosis of the left hand, and included this disability in the 60 percent rating assigned for palmoplantar keratoderma.  The RO did not specifically assign a noncompensable rating for left hand palmar hyperkeratosis; rather, the RO indicated that the 60 percent rating assigned included the previously assigned 30 percent ratings for multiple plantar hyperkeratosis of the right and left foot and the noncompensable rating for residuals of palmar hyperkeratosis of the right hand.  As will be discussed below, the claim for an initial compensable rating for residuals of palmar hyperkeratosis, right hand, is being remanded for issuance of an SOC.  The Veteran has never specifically been awarded a separate disability rating for palmar hyperkeratosis of the left hand; rather, this disability has been evaluated as part of his service-connected palmoplantar keratoderma.  Nevertheless, as will be discussed in the remand below, it is possible that, if his disabilities of keratoderma of each of the hands and feet are evaluated separately, he may be entitled to a combined rating in excess of 60 percent.  Accordingly, the Board finds that the May 2009 correspondence may be construed as a claim for an increased rating for palmar hyperkeratosis of the left hand.  As the RO has also not adjudicated this issue, it is not properly before the Board; hence, it is also referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have accomplished.

2.  In a May 1968 rating decision, the RO denied service connection for multiple palmar and plantar hyperkeratoses; although the record reflects that the Veteran was notified of this rating decision, he did not initiate an appeal of the denial of service connection for palmar and plantar hyperkeratoses.

3.  The Veteran has not identified any error of fact or in the application of the law that would compel the conclusion that the result of the May 1968 rating decision would have been manifestly different but for the error.

4.  In a September 2004 rating decision, the RO found that new and material evidence had not been submitted sufficient to reopen the claim for service connection for multiple palmar and plantar hyperkeratoses; although a September 2004 letter to the Veteran provided notice of this rating decision, the Veteran did not appeal the rating decision.

5.  The Veteran has not identified any error of fact or in the application of the law that would compel the conclusion that the result of the September 2004 rating decision would have been manifestly different but for the error.

6.  On March 23, 2006, the RO received the Veteran's claim for service connection for palmoplantar keratoderma.  

7.  In a February 2009 rating decision, the RO granted service connection for palmar hyperkeratosis of the left hand, and assigned an effective date of March 23, 2006 (the date of the request to reopen the claim for service connection).

8.  The record contains no statement or communication from the Veteran, prior to March 23, 2006, that constitutes a pending claim for service connection for palmar hyperkeratosis of the left hand.


CONCLUSIONS OF LAW

1.  The RO's May 1968 rating decision, in which the RO denied service connection for multiple palmar and plantar hyperkeratoses, is not shown to involve CUE, and is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.105, 20.302(a), 20.1103 (2010).

2.  The RO's September 2004 rating decision, in which the RO found that new and material evidence had not been submitted sufficient to reopen the claim for service connection for multiple palmar and plantar hyperkeratoses, is not shown to involve CUE, and is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.105, 20.302(a), 20.1103 (2010).

3.  The claim for an effective date earlier than March 23, 2006, for the award of service connection for palmar hyperkeratosis of the left hand, to include on the basis of CUE, is without legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In the present appeal, the June 2010 SOC included citation to the provisions of 38 C.F.R. § 3.400 and discussed the legal authority governing effective dates for awards of compensation and explained the reasons for the denial of the Veteran's request for an earlier effective date in this case, to include on the basis of CUE.  Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to the claim herein decided.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Moreover, to the extent that the Veteran argues that there was CUE in a prior rating decision, given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable to such claims.  See Parker v. Principi, 15 Vet. App. 407 (2002).   

II.  Analysis

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  For reopened claims, the effective date is also generally the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The basic facts in this case are not in dispute.  The Veteran filed his initial claim for service connection in March 1968.  He described receiving a severe shock during service, and incurring electrical burns on his right hand and feet.  He added that he had skin growths on his feet which caused large dry patches of skin.  In a March 1968 memorandum submitted with the claim for service connection, the Veteran's representative at the time asserted that the Veteran suffered severe electrical burns of both hands and both feet during service, resulting in disability.  

The Veteran's service treatment records reflect that, in November 1957, he attempted to turn off an electric light and took hold of a bare, live wire, causing electrical burns to his right hand.  These records are negative for complaints regarding or findings of hyperkeratosis of the left hand.  The Veteran underwent VA examination in April 1968.  Examination of the skin revealed multiple punctate keratoses of the hands and soles.  The pertinent diagnosis was multiple palmar plantar hyperkeratoses.  

In the May 1968 rating decision, the RO noted that current examination revealed calluses of both feet which the Veteran attributed to electric burns.  Service connection was denied for multiple palmar and plantar hyperkeratoses.  

The claims file does not include a copy of the letter providing the Veteran with notice of the May 1968 rating decision and his appellate rights.  In January 2011, the Veteran's attorney asserted that he was not notified of this decision.  

Regulation in effect at the time of the May 1968 rating decision provided that a claimant would be notified of all decisions authorizing the payment of a benefit or disallowance of a claim, to include the reason for the decision, the right to initiate an appeal by filing a notice of disagreement, and the right and time limits within which he could appeal the decision.  38 C.F.R. § 3.103 (1967).  This regulation thus imposed an official duty on VA to notify the Veteran of the May 1968 decision and of his appellate rights.

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that VA properly discharged its official duties.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary." Statements made by the Veteran are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

Neither the Veteran nor his attorney has provided clear evidence to rebut the presumption of regularity.  Rather, the Veteran's attorney has only pointed out that the claims file does not contain a copy of a notice letter regarding the May 1968 rating decision and contends that the Veteran was not properly notified of the decision.  The Board finds that the mere absence of a copy of a notification letter in the claims file, or the assertion that the Veteran did not receive notice, does not rise to the standard of clear evidence that VA failed to properly discharge its official duties as to notifying the Veteran of the May 1968 rating decision and of his appellate rights.  Hence, VA is presumed to have mailed the decision and timely informed the Veteran of his appellate rights.

Moreover, even without relying on the presumption of regularity, the preponderance of evidence indicates that VA informed the Veteran of the May 1968 rating decision and of his appellate rights the same month.  Evidence demonstrating that VA properly carried out its duties in this regard is provided by a May 1968 VA Form 20-822, Control Document and Award Letter, which indicates that notice was sent to the Veteran at his address of record at that time.  Moreover, a May 1968 VA Form 21-6798, Disability Award, reflects that service connection was denied for multiple palmar and plantar hyperkeratoses.  This Form indicates that a copy was sent to the Veteran's representative at the time and indicates that a VA Form 21-6782 was attached.  VA Form 21-6782, Original Disability Compensation, specified the disorders for which service connection had and had not been established.  See Lozano v. Dersinski, 1 Vet. App. 184 (1991).  Execution of VA Forms 20-822 and 21-6798 was part of VA's administrative process and, thus, is evidence that VA officials carried out their official duties, including properly notifying the Veteran and his representative at the time of the May 1968 rating decision and of his appellate rights.

The Veteran's receipt of notice of the May 1968 rating decision is further evidenced by the fact that, in July 1968, his representative at the time filed an NOD with the initial rating assigned in the May 1968 rating decision for a service-connected back disability.  [Parenthetically, the Board notes that, while the Veteran was not issued an SOC regarding the July 1968 NOD, in an August 1968 rating decision, the RO assigned a higher, 20 percent, initial rating for the service-connected back disability.  An August 1968 VA Form 21-6798 reflects that the Veteran was advised that, because of the substantial increase in evaluation, his appeal would be considered withdrawn unless he responded in 30 days.  The next communication from the Veteran regarding his back disability is a November 2003 claim for an increased rating.]

As the record reflects that the Veteran received notice of the May 1968 denial, but did not initiate an appeal in regard to the denial of service connection for multiple palmar and plantar hyperkeratoses, unless an exception to finality applies, that decision is final, and cannot provide a basis for an earlier effective date.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103.  

In November 2003, the Veteran sought to reopen his claim for service connection for growths on his hands and feet.  A July 2004 VA scars examination revealed multiple verruca on the bilateral palms and feet.  In the September 2004 rating decision, the RO found that new and material evidence had not been submitted sufficient to reopen the claim for service connection for multiple palmar and planter hyperkeratoses, as, while the evidence reflected that the Veteran had multiple benign skin neoplasms, most recently diagnosed as warts, on his palms and feet, there was no medical evidence relating this condition to service.  

Although notified of the September 2004 denial by a September 2004 letter, the Veteran did not appeal the decision.  Accordingly, unless an exception to finality applies, that decision is final, and cannot provide a basis for an earlier effective date.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103.  

The Veteran has alleged CUE in the May 1968 and September 2004 rating decisions.  This allegation goes to the question of whether each rating decision is, in fact, final. 

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  

In determining whether a prior determination involves CUE, the United States Court of Appeals for Veterans Claims (Court) has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).    

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

The Board finds that, based on the record and the law that existed at the time of the May 1968 and September 2004 rating decisions, the RO's failure to award service connection for palmar hyperkeratosis of the left hand, did not constitute CUE.

In February 2009, the Veteran submitted a copy of the April 1968 VA examination, which included a diagnosis of multiple palmar and plantar hyperkeratoses, as well as an April 1979 VA treatment record which included a diagnosis of punctate keratoderma and argued that, as far back as 1968, his doctors knew that the growths on his hands were not calluses or warts, but nonetheless denied service connection.  

Although the February 2009 correspondence was received prior to the April 2009 issuance of the February 2009 rating decision, to the extent that the Veteran alleges that the RO was in possession of the same evidence in 1968 and 2004 (diagnoses of hyperkeratoses and keratoderma, including of the left hand) that was used to grant service connection for palmar hyperkeratosis of the left hand, in February 2009, the Board observes that disagreement as to how evidence is weighed or evaluated can never rise to the stringent definition of CUE.  See Fugo, 6 Vet. App. at 43-44.  Thus, this allegation must prima facie fail as it merely is an assertion of a disagreement as to how the evidence of record was evaluated at the time of the prior decisions.  

In regard to the May 1968 rating decision, in January 2011, the Veteran's attorney argued that, in that rating decision, the RO provided no notice that it was considering a claim for service connection for multiple palmar and plantar hyperkeratoses, nor did it provide any explanation as to why it was denying benefits for that disability.  The attorney added that the RO failed to mention the diagnosis of multiple palmar and plantar hyperkeratoses rendered by the April 1968 VA examiner.  While notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, the VCAA was not enacted until 2000, long after the May 1968 rating decision.  As noted above, a determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  The Board finds that the RO's failure to provide the Veteran specific notice that it would be considering a claim for service connection for multiple palmar and plantar hyperkeratoses (as diagnosed on VA examination in April 1968) does not constitute CUE.  

Moreover, in regard to the assertion regarding the RO's failure to provide an explanation for its denial of service connection, the RO was not required to provide a detailed factual basis for the rating action taken in the May 1968 rating decision.  See, e.g., Hauck v. Nicholson, 403 F.3d 1303 (Fed. Cir. 2005) (holding that rating decisions were not required to set forth in detail the factual bases for their decisions before the 1990 effective date of 38 U.S.C.A. § 5104(b)).  Indeed, in the absence of evidence to the contrary, the rating board is presumed to have made the requisite findings.  Id. at 1305-06.

As regards the September 2004 decision, the Veteran has also argued that VA failed to consider pertinent treatment records from the Columbia VAMC dated in 1979.  Notably, in his November 2003 request to reopen his claim for service connection, the Veteran reported that he received treatment at the VA hospital in Columbia in the 1970s for growths on his hands and feet; however, there is no indication that the RO attempted to obtain these records prior to rendering the September 2004 rating decision.  Rather, these records were not associated with the claims file until February 2007, when the Veteran submitted records of VA treatment from the Columbia VAMC, dated in April and June 1979.  In pertinent part, these records reflect that the Veteran presented in April 1979 with a 20 year history of progressively enlarging calluses of his hands and soles.  Examination of the palms revealed two to six hyperkeratotic callus-like lesions.  The impression was punctate keratoderma (keratosis palmaris et plantaris punctata).  

The April 1979 VA treatment record was constructively in possession of VA at the time of the September 2004 rating decision.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Similarly, the Board acknowledges that records of VA treatment, dated in August and December 2004, include impressions of calloused hands and palmar plantar keratoderma, respectively, as well as opinions that these conditions might be related to the Veteran's prior electrical shock.  While these VA treatment records were not associated with the claims file at the time of the September 2004 rating decision they, like the April 1979 record, were constructively in VA's possession.  See Bell, 2 Vet. App. at 613.  

In any event, the RO's failure to recognize the April 1979 and 2004 diagnoses regarding calluses and keratoderma of the left hand, and its failure to obtain existing additional VA clinical records deemed constructively of record at the time of the September 2004 rating decision, did not constitute CUE as an outcome determinative error did not occur.  The record before the RO, actual and constructive, in September 2004, did not demonstrate that the Veteran had palmar hyperkeratosis of the left hand which was related to service.  Notably, despite the 2004 opinions, that the Veteran's calluses/keratoderma might be related to his prior electrical shock, these opinions are simply too speculative to grant service connection.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).   
Thus, consideration of this additional medical evidence does not compel a conclusion, to which reasonable minds could not differ, that service connection for palmar hyperkeratosis of the left hand, was warranted at the time of the September 2004 rating decision.

The Board has considered the January 2011 argument of the Veteran's attorney, that although, in a May 2004 VCAA notice letter, the RO advised the Veteran that he was previously denied service connection for multiple palmar and plantar hyperkeratoses by rating decision dated in May 1968, this letter failed to inform the Veteran why the claim was denied in 1968 and what type of new evidence would be considered material to successfully reopen the claim.  The attorney included citation to Kent v. Nicholson, and argued that this lack of notice constituted prejudicial error.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Significantly, the September 2004 rating decision pre-dated the Court's decision in Kent.  Because a determination of CUE must be based on the record and the law that existed at the time of the prior adjudication, this argument is without merit.  

Thus, notwithstanding the alleged errors in the May 1968 and September 2004 rating decisions, CUE in failing to award service connection for palmar hyperkeratosis of the left hand, in either of those decisions has not been established. Absent a finding of CUE in either prior decision, the prior claims were finally resolved; hence, neither claim provides a basis for the assignment of an earlier effective date for the award of service connection for palmar hyperkeratosis of the left hand.

The Board further notes that the record otherwise provides no basis for the assignment of an earlier effective date for the award of service connection for palmar hyperkeratosis of the left hand, prior to March 23, 2006.  

After the September 2004 denial, the claims file reflects that the next relevant communication from the Veteran was the claim received on March 23, 2006.  Although the RO initially denied the Veteran's request to reopen the previously denied claim for service connection for multiple palmar and plantar hyperkeratoses (in a May 2006 rating decision) and, after awarding service connection for hyperkeratosis involving the right and left foot and right hand, continued to deny service connection for palmar hyperkeratosis of the left hand (as reflected in a September 2007 SOC and March 2008 supplemental SOC (SSOC), the RO later granted service connection in the February 2009 rating decision.  Pursuant to 38 C.F.R. § 3.400(q), (r), the RO assigned an effective date of March 23, 2006, the date of receipt of the request to reopen the claim for service connection.

The Board also finds that there is no document associated with the claims file that can be construed as a pending claim for service connection for palmar hyperkeratosis of the left hand at any point after the final September 2004 denial but prior to the March 23, 2006 claim.

The applicable law and regulations clearly make it the Veteran's responsibility to initiate a claim, or to reopen a claim, for service connection with VA if he seeks that benefit.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In this case, the record does not show that the Veteran filed a request to reopen his claim for service connection for palmar hyperkeratosis of the left hand, at any point between the date of the final September 2004 decision and the March 23, 2006 claim.

The Board has considered the fact that records of VA treatment dated between September 2004 and March 23, 2006 include findings of palmar plantar keratoderma.  While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  Moreover, the mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  Thus, records of VA treatment for the Veteran's palmar hyperkeratosis of the left hand cannot constitute a request to reopen a claim for service connection.

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Under the circumstances in this case, the appropriate effective date for the award of service connection for palmar hyperkeratosis of the left hand, is the date of the March 23, 2006 request to reopen a claim for service connection for that benefit.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As there is no legal basis for assignment of any earlier effective date, the claim for an earlier effective date for the award of service connection in this case must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than March 23, 2006 for the award of service connection for palmar hyperkeratosis of the left hand, to include on the basis of CUE in May 1968 and September 2004 rating decisions, is denied.  

REMAND

As noted in the introduction, in a September 2007 rating decision, the RO granted service connection and assigned an initial noncompensable rating for residuals of palmar hyperkeratosis, right hand, effective March 23, 2006.  In October 2007, the Veteran's representative at the time filed an NOD with the initial rating assigned for residuals of palmar hyperkeratosis, right hand.  

The Board acknowledges that, subsequent to submission of the October 2007 NOD, in the February 2009 rating decision, the RO recharacterized the disabilities of hyperkeratosis of the hands and feet as palmoplantar keratoderma and assigned a higher initial rating of 60 percent, pursuant to Diagnostic Code 7824.  See 38 C.F.R. § 4.118, Diagnostic Code 7824 (2010).  Prior to the RO's February 2009 recharacterization, the Veteran was in receipt of 30 percent ratings for multiple plantar hyperkeratosis of each foot and a noncompensable rating for residuals of palmar hyperkeratosis, right hand.  The combined disability rating for these disabilities was 50 percent.  See 38 C.F.R. § 4.25.  

Although the Veteran did not file an NOD with the 60 percent rating assigned in the February 2009 rating decision, it is possible that he may be entitled to a combined rating in excess of 60 percent for his disabilities of hyperkeratosis of the hands and feet if these disabilities are evaluated separately and he is entitled to a higher initial rating for residuals of palmar hyperkeratosis of the right hand.  

The Veteran has not been furnished an SOC regarding the issue of entitlement to a higher initial rating for residuals of palmar hyperkeratosis of the right hand.  By filing a timely NOD with the initial rating assigned, the Veteran has initiated appellate review on that issue; however, the RO has yet to issue a SOC with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of a SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

The RO must furnish to the Veteran and his attorney an SOC as regards the claim for an initial compensable rating for residuals of palmar hyperkeratosis of the right hand, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on that issue.  The Veteran and his attorney are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here, entitlement an initial compensable rating for residuals of palmar hyperkeratosis of the right hand-a timely appeal must be perfected within 60 days of the issuance of the SOC.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 


Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


